DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   Applicant’s amendment filed 3/1/2021 is acknowledged.  Claims 1-55 have been canceled.  Claim 56 has been amended.  Claims 56-70 are pending.  Claims 64-69 are withdrawn from consideration as being directed to a non-elected invention.  Claims 56-63 and 70 are discussed in this Office action.

Previous Rejections
The status of the application is as follows:
(a)	The claim rejection under 35 USC 101 directed to the 56-63 and 70 are withdrawn in view of Applicant’s amendment.  Based on the Updates to the Interim guidelines, the claims are deemed to comprise of elements that amount to significantly more than the judicial exceptions recited under 35 UC 101.   
 (b)	The prior art rejection under 35 USC 102(a) directed to the claims 56-63 as being anticipated by Cohen is withdrawn in view of Applicant’s amendment of the claims.
New Ground(s) of Rejections
THE NEW GROUND(S) OF REJECTIONS WERE NECESSITATED BY APPLICANT’S AMENDMENT OF THE CLAIMS:
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 56-63 and 70 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al (20060172311 A1, August 3, 2006, effective filing date 01/27/2004) in view of Margulies (Circulation Research, 96: 592-599, 2005) and further in view of Kittleson and Hare (Future Cardiology, 1(6):793-807, 2005).
Regarding claims 56-63 and 70, Cohen teaches composition comprising a cluster of genes expressed as an AFFYMETRIX™ Human Genome U133 v. 2.0 microarray [0020] for use in identifying heart failure ([0010])..   Cohen et al teach that the combination of genes are heart specific clusters [0021] and diagnostic markers for heart failure [0022] 
While Cohen fails to expressly recite the specified set of genes instantly claimed, i.e., labeled nucleic acid molecules consisting of the recited genes, Cohen use of the same array, the AFFYMETRIX™ Human Genome U133 v. 2.0 microarray, as taught by Applicant in the specification for analysis of gene expression and further discuss tools for prediction analysis of microarray.
In a general teaching, Margulies teach method steps of performing a comprehensive transcription analysis using the Affymetrix microarray platform and myocardial samples to analyze myocardial failure.   Margulies teaches pattern recognition analytical strategy and statistical analysis of the Affymetrix HG_U133 microarray for identifying a subset of genes based on expression patterns.   Margulies teach that gene profiles if interest were defined based on fold change analyses.   Similarity versus rank plots were generated.  Margulies further teach that microarray validation was performed.    For intergroup analysis, q-RT-PCR data were analyzed by one-way ANOVA analysis 
Kittleson and Hare provides motivation for using gene expression analysis using microarray technology analyzing heart failure. Kittleson and Hare discuss the use of Affymetrix U133a 2.0 GeneChip array and notes that certain parameters are established for assessing sample and array quality and thus only arrays in which all parameters are within acceptable levels are subject to further analysis.  Kittleson and Hare that using this technology allows for gene discovery and molecular signature analysis. The reference teaches that through gene discovery identification of differentially expressed genes characteristic of different disease states through which novel genetic pathway and potential therapeutic targets may be elucidated.   Kittleson and Hare cites Margulies as such study for gene discovery (see page 794 and citation 35).  Kittleson and Hare teach that although most microarray analyses in cardiomyopathy to date have focused on gene discovery, these studies nevertheless provide insight into the feasibility of molecular signature analysis.  Kittleson and Hare teach molecular signature analysis refines diagnosis and treatment of cardiomyopathy, allows the identification of a pattern of genes that characterizes a clinical parameter; diagnosis, prognosis or response to therapy, assess the predictive accuracy of the molecule signature (see pages 794-796).   Finally, Applicant concludes that the most powerful and promising application of gene expression analysis is molecular signature analysis where a pattern of genes identified by the microarray analysis is used as a biomarker associated with a clinically relevant 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the claimed invention to have been motivated to utilize the U133a 2.0 GeneChip array to obtain a molecular signature associated with heart failure as taught by Cohen and Margulies.  Such techniques for obtaining a composition of genes (gene cluster consisting of a molecular signature as instantly claimed are within the ordinary artisan’s capability and would merely require routine optimization of known parameters (i.e., known genes) and desired target sample(s).   The ordinary artisan would have been motivated to obtain a molecular signature for heart failure based on the teachings of Kittleson and Hare that molecular signature analysis could provide better phenotypic resolution to better understand prognosis and response to therapy of dilated cardiomyopathy patients and contribute towards an individualization of heart failure management.  

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637